Citation Nr: 9933358	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than September 6, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating action of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD.  In 
that decision, the RO assigned a temporary 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29 (1995) 
effective from September 6, 1995.  Following the period of 
hospitalization, a 30 percent evaluation was effective from 
November 1, 1995.  The veteran was notified of that decision 
in a June 1996 letter.  

In June 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

In a February 1998 rating action, the RO increased the rating 
to the present level of 50 percent, effective from October 
22, 1997.


FINDINGS OF FACT

The veteran's initial claim of service connection for PTSD 
was received at the RO on September 6, 1995.  

CONCLUSION OF LAW

An effective date prior to September 6, 1995, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.105(a), 3.400 (q)(ii) 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 6, 1995, the veteran's then-accredited 
representative submitted an Application for Compensation or 
Pension, signed by the veteran on August 17, 1995, to the RO.  
This was the veteran's original claim of service connection.  
In a statement, dated stamped as having been received at the 
RO on September 22, 1995, the veteran noted that he had 
applied for service connection for PTSD and was presently 
hospitalized at a VA Medical Center (VAMC) for treatment of 
that condition.  The record includes a discharge summary 
detailing the veteran's hospitalization from August 23 to 
October 23, 1995.  The diagnoses included PTSD.

In the rating action presently on appeal, the RO granted 
service connection for PTSD, effective from September 6, 
1995, the date the veteran's claim was received at the RO.  
The RO assigned a total rating under the provisions of 
38 C.F.R. § 4.29 (based on the veteran's hospitalization 
during the period August 23 to October 23, 1995) effective 
from September 6, 1995 to October 31, 1995.  Effective 
November 1, 1995, a 30 percent rating became effective.  In a 
June 1996 letter from the RO, the veteran was informed that 
his benefit payments would commence on October 1, 1995.  

The veteran appeared at a personal hearing at the RO in June 
1997 at which time he reiterated his claim.  He testified 
that a representative from the service organization which had 
originally represented him came to his home in August 1995 
and completed an Application for Compensation and Benefits.  
The veteran was led to believe that the claim of service 
connection for PTSD would be submitted immediately.  In the 
alternative, he contends that the report of the August 1995 
hospitalization should be considered an informal claim.  The 
veteran maintains that the effective date for the grant of 
service connection should be the August 23, 1995 date (the 
first day of hospitalization for treatment of PTSD).  Thus, 
the grant of 100 percent evaluation would be effective from 
that date as well, in essence entitling the veteran to an 
additional month of benefits at the 100 percent evaluation.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110 (West 1991).  The effective date of an award 
of direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose whichever is later.  38 
C.F.R. § 3.400(b)(2). 

Based on the facts above, the Board finds that the September 
6, 1995 effective date assigned by the RO is the appropriate 
one as the veteran's initial claim of service connection for 
PTSD was received at the RO on that date.  Despite the 
veteran's contention that his representative indicated that a 
claim would be filed in August 1995, the claim was not 
received at the RO until September 6, 1995.  While the Board 
sympathizes with the veteran's situation regarding the 
failure of his then-representative to promptly file his 
claim, prior to September 6, 1995, there was no indication of 
the veteran's intent to file a claim of service connection.  
In addition, as the claim was not received within one year 
after separation from service, the effective date could not 
be the day after separation from service.  

Regarding the veteran's argument that the report of the 
hospitalization which began August 23, 1995 should be 
considered an informal claim, the Board notes that the 
regulations pertaining to such informal claims do not apply 
to this case.  Under the provisions of 38 C.F.R. § 3.157, 
once a formal claim for compensation has been allowed, or 
disallowed because the disability was not compensable in 
degree, receipt of a report of VA hospitalization will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  Regardless of the date of receipt 
of that report by the RO, the claim received at the RO on 
September 6, 1995 was an initial claim, thus the hospital 
report could not be considered a claim to reopen or a claim 
for increase.  

Thus, the RO assigned the correct effective date of September 
6, 1995 for the grant of service connection for PTSD and 
payment of monetary benefits properly commenced on October 1, 
1995.  38 U.S.C.A. § 5111.  


ORDER

Entitlement to an effective date earlier than September 6, 
1995, for the grant of service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

